Title: From John Adams to François Adriaan Van der Kemp, 4 January 1814
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir.
Quincy January 4. 1814.

The Apostle Paul in the 11th. Chapter and 5th. Verse, of his Epistle to the Hebrews, Says
“Πίστεί ἐνωχ μετετέθη τοῦ μὴ ἰδεῖν θάνατον· καὶ οὐχ εὑρίσκετο, διότι μετέθηκεν αὐτον ὁ θεός. πρὸ γὰρ τῆς 

μεταθέσεως αὐτου μεμαρτύρηται εὐηρεστηκέναι τω θεῶ.”The Apostle Jude, in the 6th. Verse of his Epistle, Says,Αγγέλους τε τοὺς μὴ τηρήσαντας τὴν εαυτῶν αρχὴν, ἀλλὰ ἀπολιπόντας τὸν ἴδιον οἰκητήριον, εἰς κρίσιν 

μεγάλης ἡμέρας δεσμοῖς ἀϊδίοις ὑπο ζόφον τετήρηκεν.In the 14th. Verse this Apostle Says
Προεφήτευσε δὲ καὶ τούτοις ἕβδομος ἀπὸ ἀδαμ, Ἑνὼχ, λέγων, ἰδοὺ, ἦλθε κύριος εν μυριάσιν ἁγίαις αὑτοῦ.Verse 15th. Ποιῆσαι κρίσιν &c.
In Genesis 5:24. It is Said “Enoch walked with God, and he was not: for God took him.”
Brown in his Dictionary of the holy Bible Says, “That Enoch wrote any thing does not appear.” But that the eastern Writers Arabic and Persian make a great ado about the Prophet Enoch, or Edris, as they call him. They tell Us, he received thirty Volumes from Heaven, filled with mysterious Science. There is a Book, ascribed to him, but it is certain it is was none of his; but was written, either by a fanciful Jew, before the coming of Christ, or by a foolish Christian, Soon after. For about a thousand years, it was buried in Oblivion, till Joseph Scaliger about 200 years ago, recovered part of it. It Stupidly maintains, that before the flood, the Angels Seeing the beautiful daughters of 73 men, took them in marriage, begat on them, the ancient giants, and introduced Idolatry, Astrology, and other unlawful Arts, into the World. In the American Edition of the Encyclopædia, tittle Enoch, We have the Same Account and more. It is there Said “The ancients greatly esteemed the Prophecy of Enoch. Tertullian expresses his concern, that it was not generally received in the World” That Father, on the authority of this book, deduces the original of Idolatry, Astrology, and unlawful Arts, from the revolted  Angels, who married with the daughters of Men. St Augustin allows indeed, that Enoch wrote Something divine; because he is cited by St. Jude; but he Says it was not without reason, that this book was not inserted in the Cannon, which was preserved in the Temple at Jerusalem This Father Sufficiently insinuates, that the Authority of this Book is doubtful, and that it cannot be proved that it was really written by Enoch. Indeed the Account it gives of Giants engendered by Angels, and not by Men, has manifestly the Air of a Fable, and the most judicious Critics believe it ought not to be ascribed to Enoch. Scaliger, Vossius and other learned Men attribute this Work to one of the Jews who lived between the time of the Babylonish Captivity, and that of Christ. Others are of opinion, that it was written after the rise and establishment of Christianity, by one of those fanatics, with whom the primitive Church was filled, who made a ridiculous mixture of the Platonic Phylosophy and the Christian Divinity.”
Do you possess Scaliger’s Enoch? Have you ever Seen it? Will you be So good, My worthy Friend, as to give me Some Account of it? The contents of that Book, by all I can learn of it, came from India, or it might come from India, Egypt, Babilon, Phœnicia or Persia, or any part of Chaldea. For traces of the Seditions Insurrections and Rebellions of millions of Angells against the Supream Being may be found among all the Nations of Antiquity: between whom in the early Ages there was much more Intercourse, than can now be known in detail. The Hebrews themselves and the Greeks too had more Communication with India, Egypt, Babilon and Tyre, than We are allowed to know. That this Prophecy of Enoch was as gross a Forgery as the Gospell of the Infancy, which Some ascribed to St. Mathew and Some to St Thomas; or as the Acts of Paul and Thecle, I have no doubt. To call Such impious and execrable forgeries by the pious Epithet Apocryphal, is abominable. Pray enlighten your / Friend
John Adams